UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
WILLIAM MATTHEWS,

                                   Plaintiff,                      ORDER

                 -against-                                         19-CV-5820 (FB)

LONG ISLAND RAILROAD COMPANY,

                                    Defendant.
---------------------------------------------------------------x

ROANNE L. MANN, UNITED STATES MAGISTRATE JUDGE:

        Plaintiff William Matthews ("plaintiff") seeks an order, over the objection of defendant

Long Island Railroad Company ("defendant" or "LIRR"), directing that the depositions of

parties and any non-parties be taken remotely on account of the current COVID-19 pandemic

(DE #12). Defendant responds that the request "is premature and should be denied . . . while

there is a state of emergency in effect" (DE #13 at 1). Defendant further contends that "the

LIRR is not equipped to conduct remote depositions now" and that the "LIRR Law Department

relies on paper files" that defense counsel is unable to access while working from home (DE

#13 at 2). He further states that it was his "intention to visit the accident location . . . ."

(Id.)

        Plaintiff has addressed several of these alleged obstacles, agreeing to make all the

necessary arrangements to conduct depositions remotely, including, "if absolutely necessary,"

loaning any witness lacking a computer with internet access "a computer with mobile hotspot"

(DE #12 at 2).

        As detailed in plaintiff's letter-request, various federal courts across the nation have
approved the taking of depositions remotely during the current crisis (id. at 1-2). This

District's Local Civil Rules expressly provide that a motion to conduct remote depositions

"will presumptively be granted." E.D.N.Y. Local Civ. R. 30.2. Moreover, while

complaining that plaintiff's counsel has filed the same motion in more than ten (unspecified)

cases in which the LIRR is a party (DE #13 at 1 n.1), defendant fails to note that (as far as this

Court has been able to determine), no judge in this District has, to date, denied such a

request. Indeed, in deferring decision on a similar request in Rosenking v. LIRR,

19cv5872(DLI/RML), Judge Levy entered an order on April 9, 2020, in which he observed

that "defendant should be advised that, for the reasons explained in plaintiff[']s motion, the

Court finds remote depositions . . . to be a fair, appropriate and responsible way to allow

litigation to proceed during the current pandemic[;]" he added that ADR programs in this

District are currently conducting remote mediations, and he ruled that it was defendant's

burden, in opposing the motion, to "show good cause why the depositions in this case are so

exceptional that they constitute a legitimate exception to the practices developed in response to

the current public health emergency[.]"

       This Court concurs with Judge Levy's analysis and concludes that defendant has not

make the requisite showing in this case. As noted above, plaintiff has agreed to make all the

necessary arrangements to conduct depositions remotely (including incorporating technological

features such as exhibits displays) and to "accommodate the schedule of a given witness" (DE

#12 at 2). As for defense counsel's claim that his paper files are now inaccessible, the Court

notes that this case is not a document-heavy one, as it concerns shoulder injuries sustained


                                                2
when plaintiff, a railroad worker, was opening a gate that became stuck; the Court is confident

that, upon request, plaintiff's counsel will supply defense counsel with electronic copies of the

presumably limited discovery materials in this case. And defense counsel can arrange with the

LIRR, his employer and client, to enable him to conduct a remote inspection of the site where

plaintiff was injured.

         In view of the foregoing, plaintiff's motion is granted. However, in order to minimize

the disruption to the LIRR during the most challenging period of the crisis in the New York

area, the Court sua sponte stays deposition discovery through April 30, 2020, and extends fact

discovery to May 28, 2020. The June 1st settlement conference will go forward as scheduled,

and the Court will determine, at a later date, whether to convert the proceeding to a remote

one.

            SO ORDERED.

Dated:      Brooklyn, New York
            April 14, 2020

                                     /s/        Roanne L. Mann
                                     ROANNE L. MANN
                                     UNITED STATES MAGISTRATE JUDGE




                                                3
